As to taxes, the testatrix made an explicit direction that they be paid out of the residue and in addition provided, as to the residuary estate, that only so much thereof go to the residuary legatee as is in excess of that required to pay “ transfer and inheritance taxes which may be imposed upon any legacy, devise or gift herein made * * *.” A similar provision as to the residuary estate exists with respect to “ the bequests, devises and other gifts or provisions for the benefit of others hereinafter provided, * * *.” The will also expressly states the testatrix’s wish that “ all of the legacies herein bequeathed and devises herein *886made by me shad be paid or made in Ml * * In the light of this clear language, rules formulated for the purpose of facilitating the search for the intent of a decedent are inapplicable.
Lazanshy, P. J., Hagarty and Johnston, JJ., concur; Taylor, J., dissents and votes for affirmance, with opinion; Close, J., concurs with Taylor, J.